Citation Nr: 0910898	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for laceration, left 
hand.

5.  Entitlement to service connection for laceration, right 
hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 
1946.  He served in World War II and his awards and 
decorations include the Asiatic-Pacific Campaign Medal with 
two bronze stars and one bronze arrow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in his May and August 2006 claims the 
Veteran sought service connection for residuals of a wounded 
left leg, back injury, hepatitis, bilateral hearing loss, 
tinnitus, laceration on the left hand, laceration on the 
right hand, and post traumatic stress disorder (PTSD).  The 
March 2007 rating decision denied all of the claims.  In 
April 2007 the Veteran filed notice of disagreement for all 
of the denied claims.  In September 2007, the RO granted 
service connection for PTSD; thus, that issue is no longer on 
appeal.  In October 2007, the Veteran withdrew his appeal for 
the claims of entitlement to service connection for a left 
leg injury and hepatitis; therefore, those matters are no 
longer pending.  The claims remaining on appeal are reflected 
on the title page of the decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of residuals of back injury, laceration on right 
hand, and laceration on left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was detected many years after 
service and there is no competent medical evidence which 
relates the current bilateral hearing loss to disease or 
injury in service.

2.  Tinnitus was detected many years after service and there 
is no competent medical evidence which relates the current 
condition to disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

At the outset in this case, the Board notes that the 
Veteran's service treatment records are not available.  The 
National Personnel Records Center (NPRC) has indicated that 
they were most likely destroyed in the fire at that records 
storage facility in 1973.  The Board is satisfied that the RO 
has taken all necessary steps to secure service treatment 
records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
In a case such as this, where service treatment records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

As noted above, the Veteran's service treatment records are 
unavailable for review, but a service personnel record shows 
that the Veteran's military occupation specialty was as a 
general carpenter.  There are no private treatment records 
that have complaints or treatment for tinnitus.  The 
Veteran's private treatment records contain several 
references to his hearing ability.  The earliest was found in 
a February 1987 appointment at a private family practice 
clinic which noted the Veteran was hard of hearing and that 
he himself had noticed his hearing had become worse.  That 
appointment concluded with the notation that the Veteran 
would be directed to an audiogram.  The next entry for March 
1987 noted the Veteran had moderate neural sensory hearing 
loss bilaterally.  No statement was recorded about the 
etiology of the hearing loss.  At a different private clinic 
(S & W) for a general examination in January 1997 the 
examiner noted the Veteran still enjoyed playing in a band at 
times, though a later note continued that the Veteran still 
had difficulty hearing.  In May 1999 the Veteran obtained 
hearing aids from a private clinic, which also serviced them 
six years later.  See April 2008 Statement.  A December 2003 
private appointment contains the notation that the Veteran 
was staying active by playing in a band and singing.

Along with his claim in May 2006, the Veteran submitted three 
statements from a sister, brother-in-law, and a sister-in-law 
which described his health when he returned home from 
service.  None of the statements mention the Veteran 
experienced any difficulty with his hearing or tinnitus. 

On the authorized audiological evaluation in July 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
70
80
LEFT
30
55
65
70
80

Speech audiometry revealed speech recognition ability of 45 
percent in the right ear and of 50 percent in the left ear.  
The examiner recorded the Veteran's description of his 
service which included enduring explosion detonations, as 
well as the Veteran's post service recreational noise 
exposure of hunting and use of power tools.  Upon objective 
examination the examiner concluded the Veteran had moderate 
to profound sensorineural hearing loss in the right ear and 
mild to severe hearing loss in the left ear.  The examiner 
also noted the Veteran's description of the tinnitus as 
bilateral, frequent, moderate, and ringing and roaring that 
occurs every few days and lasts for a couple of days and that 
this has been his condition since 1945.  However, the 
examiner determined she could not render an opinion as to 
etiology without resorting to speculation.  There was no data 
to support the Veteran's claims.

In a September 2007 VA initial assessment, the VA 
psychiatrist recorded as part of the Veteran's employment 
history that he had played bass guitar for a gospel band for 
twenty years. 

The Veteran's private physician, Dr. L., submitted a 
statement dated October 2007.  The physician noted the 
Veteran's hearing loss and tinnitus, and that during his 
service, the Veteran was in charge of setting and discharging 
explosive devices.  The physician then opined that it was 
this activity that resulted in his current high degree of 
hearing loss and tinnitus.

In an April 2008 statement the Veteran denied that his 
hearing loss and ringing in his ears came from any hunting or 
post service activity.  He insisted it derived from the 
bombs, artillery fire, and explosions of his war service and 
that he had a bad hearing loss when he was discharged. 

The Board finds the Veteran's statements regarding exposure 
to excessive noise from military ammunitions explosions in 
service to be credible.  Section 1154(b) applies a reduced 
evidentiary burden which can be used to establish the 
incurrence of an event in service; however, competent 
evidence of a nexus between service and a current disability 
is still required. Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997). 

After carefully evaluating the relevant evidence, the Board 
has determined that the Veteran's bilateral hearing loss and 
tinnitus are not related to active military service.  The 
evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 U.S.C.A. § 
3.385.  The Veteran's tinnitus is also noted.  However, there 
is no evidence that a chronic hearing disability or any 
ringing in the ears began in service.  The Board notes the 
three statements by family members who describe the Veteran's 
physical condition upon returning home in 1946 do not mention 
any difficulty hearing or tinnitus on the Veteran's part.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence). 

Despite a thorough review of the claims file, the Board has 
found no clear statement or description of the Veteran's post 
service occupation, although outpatient treatment reports 
indicate that he worked as a building contractor and owned an 
arts and craft business.  Nonetheless, the first mention of 
hearing difficulty in the claims file is 1987, more than 40 
years after service.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has considered the October 2007 statement of Dr. 
L., the Veteran's private physician.  However, the Board 
finds this opinion of little probative value.  This physician 
has clearly based his opinion that the Veteran's current 
hearing loss was due to the Veteran's service in Okinawa many 
decades earlier on a history supplied by the Veteran.  The 
Veteran's historical recollection is inconsistent with the 
post service evidence of record, however.  Indeed, there are 
no service treatment records to review, but the record shows 
that the Veteran's hearing loss and tinnitus became manifest 
many decades after service.  The record also shows that the 
Veteran was exposed to post service noise from hunting, 
operating power tools, and from playing in a band.  The 
private physician did not factor in the more than 40 year gap 
between the Veteran's service and his first hearing loss and 
tinnitus notations.  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

The Board finds that the July 2007 VA medical opinion is of 
great probative value.  It was based on a review of the 
Veteran's subjective history, claims file, and examination 
findings.  The examiner also provided a rationale as to why 
rendering an opinion would be speculative and that there was 
no data to support the Veteran's claim.  Prejean v. West, 13 
Vet. App. 444 (2000) (Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).

Without a probative and persuasive medical opinion linking 
the Veteran's current disability to his service, there is no 
basis for granting service connection.  The Board 
acknowledges the Veteran's contention that his hearing loss 
and tinnitus are related to events of service.  Although the 
Veteran is competent to describe the symptoms he has 
experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, in this case, the post service 
evidence does not substantiate the Veteran's assertions.

Therefore, in this case, the preponderance of the evidence of 
record is against the Veteran's claim for service connection 
for bilateral hearing loss and tinnitus, and the benefit-of-
the-doubt rule is not applicable.  The appeal is denied.




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2006, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The July 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for 
bilateral hearing loss and tinnitus are denied, any questions 
regarding disability ratings and effective dates are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  As 
referenced above, the Veteran's service treatment records are 
believed to have been destroyed in the 1973 fire.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in July 2007 
to determine the nature and etiology of the bilateral hearing 
loss and tinnitus. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims of bilateral hearing 
loss and tinnitus.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of these claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

The Board is aware of its heightened obligations after 
determining that the Veteran's service treatment records were 
likely destroyed in the 1973 fire.  The Board also 
acknowledges the Veteran's experience of combat in service.  

The Veteran contends that his current back disability is a 
result of a fall in service while in the Philippines.  The 
claims file is replete with references in his chronic back 
discomfort, muscle soreness and back pain.  The three 
statements from the Veteran's family refer to their 
witnessing the Veteran having difficulty with his back after 
he came home in 1946.  In May 2005 a private bone imaging 
scan found degenerative change in the cervical spine, 
specifically at the T5 vertebra which could represent a 
remote compression fracture.  Also of record are statements 
from Dr. L. attributing the Veteran's back disabilities to 
service.  See October 2007 medical statement.

Thus, a definitive medical opinion on the questions of 
whether the Veteran currently has a back disability, and if 
so, whether its onset is service related is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).

Further, the Veteran claimed to have lacerations on both 
hands as a result of his active service.  All three 
statements by family members attest to the Veteran showing 
them his scars upon his return home in 1946.  The Board 
acknowledges the Veteran's statements to both a VA examiner 
and to a private physician that he lost his left thumb in a 
post service accident in either 1951 or 1952; however there 
remains the issue of lacerations on the hands that may have 
pre-dated this accident.  Again in this regard, it is noted 
that in October 2007 Dr. L. attributed the Veteran's hand 
injuries to service.  Thus, a definitive medical opinion on 
the questions of whether the Veteran currently has 
lacerations on both of his hands, and if so, whether their 
onset is service related is needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his back condition and any lacerations on 
his hands since 1946, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Afford the Veteran the appropriate VA 
examination(s).  In conjunction with the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.

With respect to the back condition the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of back condition, especially 
regarding T5, if present, and then address 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more) that the first clinical 
manifestations of any current back 
condition had its onset during active 
service between October 1942 and January 
1946 or is in any way related to any event 
of active service.

With respect to the lacerations on both 
hands, the examiner should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examiner should discuss the 
nature and extent of the lacerations, if 
present, and then address whether they are 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that these lacerations had their 
onset during active service between 
October 1942 and January 1946 or is in any 
way related to any event of active 
service. 

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claims by 
evaluating all evidence obtained after the 
last statement or supplemental statement 
of the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


